      Case 3:18-cv-00656-DJH Document 1 Filed 10/05/18 Page 1 of 5 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                      AT LOUISVILLE
                                 (ELECTRONICALLY FILED)


CIVIL ACTION NO. ________________________
                 3:18-cv-656-DJH

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.


JOHN SHELTON, individually                                                      DEFENDANTS
and as heir of Betty Jo Shelton
106 Hamilton Court
Bardstown, Kentucky 40004

ANY UNKNOWN SPOUSE OF JOHN SHELTON
Serve: Warning Order Attorney

ANY UNKNOWN HEIRS OF BETTY JO SHELTON,
AND THEIR UNKNOWN SPOUSES
Serve: Warning Order Attorney

ANY UNKNOWN OCCUPANT(S), TENANT(S) OR
LESSEE(S) OF 106 HAMILTON COURT, BARDSTOWN, KENTUCKY
Serve: Warning Order Attorney


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture, Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

         2.     This Complaint is filed to recover RHS’s mortgage interest in the Property.

         3.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.
   Case 3:18-cv-00656-DJH Document 1 Filed 10/05/18 Page 2 of 5 PageID #: 2




       4.      RHS is the holder of a promissory note (“the Note”) executed for value on April

19, 2006 by Betty Jo Shelton, also known as Betty J. Shelton (“the Borrower”). The principal

amount of the Note was $90,500.00, bearing interest at the rate of $5.75 percent per annum, and

payable in monthly installments as specified in the Note. A copy of the Note is attached as

Exhibit A, and incorporated by reference as if set forth fully herein.

       5.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

April 19, 2006, in Mortgage Book 731, Page 493, in the Office of the Clerk of Nelson County,

Kentucky. Through the Mortgage, the Borrower and her husband, John Shelton, granted RHS a

first mortgage lien against the real property including all improvements, fixtures and

appurtenances thereto at 106 Hamilton Court, Bardstown, Nelson County, Kentucky (the

“Property”) and described in more detail in the Mortgage. A copy of the Mortgage is attached as

Exhibit B and incorporated by reference as if set forth fully herein.

       6.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       7.      Betty Jo Shelton passed away on or about October 12, 2012. See Exhibit D.

       8.      Upon information and belief, Betty Jo Shelton died intestate. As of the date of the

filing of this Complaint, no probate action has been filed in the name of this individual (or in the

name of any known aliases).

       9.      On or about November 19, 2013, Defendant John Shelton signed and delivered

to RHS an Assumption Agreement, a copy of which is attached as Exhibit E incorporated by

reference as if set forth fully herein. In and by the Assumption Agreement, John Shelton



                                                 2
   Case 3:18-cv-00656-DJH Document 1 Filed 10/05/18 Page 3 of 5 PageID #: 3




became liable to RHS under the Note and Mortgage with the same rates and terms as set forth in

paragraph 4.

       10.     The Borrower has failed to make payments due in accordance with the terms and

conditions of the Note and Mortgage, and therefore the Note and Mortgage are in default.

       11.     John Shelton has failed to make payments due in accordance with the terms and

conditions of the Note and Mortgage, as assumed through the Assumption Agreement.

       12.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent due notice of

default and acceleration.

       13.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       14.     The unpaid principal balance on the Note is $80,741.36 with accrued interest of

$11,867.45 through December 7, 2016 with a total subsidy granted of $23,487.58, late charges in

the amount of $42.92, and fees assessed of $8,190.49, for a total unpaid balance of $124,329.80

as of December 7, 2016. Interest is accruing on the unpaid principal balance at the rate of

$13.9416 per day after December 7, 2016.

       15.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       16.     Defendant John Shelton may assert an interest in The Property as an heir of Betty

Jo Shelton. This Defendant is called upon to come forth and assert an interest in or claims to the

Property, if any, and offer proof thereof or be forever barred. Any interest of this defendant is



                                                 3
   Case 3:18-cv-00656-DJH Document 1 Filed 10/05/18 Page 4 of 5 PageID #: 4




inferior in rank and subordinate in priority to the first mortgage lien on the Property in favor of

the United States.

       17.     Defendant Any Unknown Spouse of John Shelton may claim an interest in the

Property, which interest is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the Plaintiff. Said Defendant is called upon to come forth and assert

interests in or claims upon the Property, and offer proof thereof, or be forever barred

       18.     Defendant Any Unknown Heirs of Betty Jo Shelton and Unknown Spouses of

Heirs may claim an interest in the Property, which interest is inferior in rank and subordinate in

priority to the first mortgage lien on the Property in favor of the Plaintiff. Said Defendant is

called upon to come forth and assert interests in or claims upon the Property, and offer proof

thereof, or be forever barred.

       19.     Defendant Any Unknown Occupant(s), Tenant(s) or Lessee(s) of 106 Hamilton

Court, Bardstown, Kentucky may claim an interest in the Property, which interest is inferior in

rank and subordinate in priority to the first mortgage lien on the Property in favor of the Plaintiff.

Said Defendant is called upon to come forth and assert interests in or claims upon the Property,

and offer proof thereof, or be forever barred.

       20.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      Judgment in the Property in favor of the United States in the principal amount of

$80,741.36, plus $11,867.45 interest as of December 7, 2016, and $23,487.58 for reimbursement

of interest credits, late charges in the amount of $42.92, and fees assessed of $8,190.49, for a

total unpaid balance due of $124,329.80 as of December 7, 2016, with interest accruing at the

daily rate of $13.9416 from December 7, 2016, until the date of entry of judgment, and interest
                                                  4
   Case 3:18-cv-00656-DJH Document 1 Filed 10/05/18 Page 5 of 5 PageID #: 5




thereafter according to law, plus any additional costs, disbursements and expenses advanced by

the United States;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 katherine.bell@usdoj.gov
                                                    5
    Case 3:18-cv-00656-DJH Document 1-1 Filed 10/05/18 Page 1 of 3 PageID #: 6




                                                                                                                       Fonn Ap,prcwO
                                                                                                                       oMB No, 0576'0172
Fom RD 19a0'16
(Rev.745)                                                               OF AGRIGULTI,RE
                                             UNITEO STATES OEPARTUEIIIT
                                                            TTURAL    HSJ9INO SERVICE

                                                            PROMESORY NOTE
                                                                                                                        EANSFlED
 Type of Loan       6Eq$9Ij93                                                                           Thls         day of    -                     -
                                                                                                             --
                                                                                                        Unlted State$ ol Atnirica
                                                                                                                                        -,20
                                                                                                                                  -            -
  LotnNo,                                                                                               Br
                                                                                                          ----
                                                                                                        Tnbt_-
                                   20   06                                                              USOA;Rurc Houdng sarv'ceg
 Date:       *-931L-
                     -
                                                                   Nel*o"q
  8Era3tsown                                                   ,             (6&]-ryT*
 J**o**                                    Fna it" *uu*drs) fGovcrnm6*)
                                                                           qt     os
             l"-ffi[[i' env' r1re1rr11l?:-1P:1l::,ifl1,H:]*-li5fgffi"';;li:J:1fl'5"*-"                                    $       ' 5p0 '            '   ''
 Hfl;1ffjt;;::#"r=ff1H,;il;J?ft"i"ffi#il;  plus interesl
                                                                                                                              '



  [r,i"   ui"rnt is caiteu "prlncipal")'
  lff#"I":ffi          ilU;.*i"u:H*mr$,Ttill,#ilj'if:'itXfl'1ffi
  lH:":B,'d i;ililtI.,#; -- ;'res--%'
                                      rha
                                                                 lJtr':iil"fl?#Jl'8&['*
                              -
               ,ni aef;u[ dEscribed     belo$''
  "iJ "tt"i
  PAYMENTS,lagre6trcpayprlncipalandinterestusingoneoftwoaltematlveslndicatodbelow:




                                                                                                             ut ths d$a ol    loancBlns'     tho
     pRlNclFAL ADVA,}lgEg. Il ths entlra prlnt$pal amount
                                                          af the losn ls not advancad
                                                                                                    b ths advanco' 'rh.
                                                                                                     tda;;ii*eni
                                 r["-,ri,i i{         Ji*v"'*q'"iipt"rd8d                    "s'e""
     unadvanced batance ot
                           ,n"
                                              "ouir*a
                                             provioed.thet"'#                                dtpo*' lnterest shall
                                                               isr;c'*"d ro' t" i'itt"t""aln tnehecord
     covsilmsnt must make   tii"
                                     "J"not            ;ffi;"t'   orii"tu*n"E                          ;"h*"t
                                                                                                        olAdvances
             on th. smount or     J'iri-i*J,iri     beginnlns
                                                                                         ot tne 3ov3nce as elro'n'n h ths
                                                                                                                          Re*rd af Adva'ms
                               er#riJ,i "*,rr  i,    ryr;&;talt
                               s*il;;";ii ru enpr mE "#ili ;; ;;;
     bEhw. I aurhorizo tho
     'ccruE                                                                              ii      *ouanca
                                                                                              e'on        on the  necord  cf Advancso'
      betow. I surhorrra urc



       I,",y""J[:,f;,]?I,ffiff:':I[T;ffifl[]!,ii".Tl:"'ffit1t][i#'$:,ff::,18,*"f;ffi'*i:"uxtl''tr'
                      and rJff,ii,fr riguirsor,"
                                                              *te expre€B provlslons of this note'
       of th6 Go/srnmcni                                           "otilliiiGnGtn                                                     -.-:-dry"#


    ffi.-iilffi;ffiro;aH;iilmrro
    ffiffir[;f*I'&ta;ttd*Ttry
                                                                          ffiffi'eH
                                                           epncldot k 05?s'{tr7z   rDG   *''*;;;'f             i;,;;;uhbs         &o dru$'dod' utd




                                                           &XHIBI?,,A"
700u                                                         N,ti0rscuY6 v(lsn                           geTr0?830s xYJ           rz:rr     lu,r g00l/Tz/10
      Case 3:18-cv-00656-DJH Document 1-1 Filed 10/05/18 Page 2 of 3 PageID #: 7




                                                                                                                                            1-
                                                                                            monthly paym€nt bv the end of--Js*days
      LATE CHARGES. tf the Govemmeni has not receiwd thc firll amount ot arry
      tftJr tn" iai" it is due, t wltl pay a late  cfrarge. ThE emount  of tho chsrge  will           b€--------+-
                                                                                                                percent of my overdus

      ;;h;"til;rnirprr ".0         i.i"iiir. t *irr payitrts charse promptly, but only once for each late pavmenl
                                                                        prinolpsl at any time berfors they                                  are due'
      BORRowEHs RtGltT TO PREPAY. I heve the rlghl lo fiHk6 psyments of
      I piyrn"nt or pflnolpal only ls known es a "prBpayma{.'When I make e prepsyment, I wlll tell thc Governmenl in
      witlng lhst I am rnaklng a prepayment.

      I may malre a tuu    propsym.nl or padal prepaymant wlthoul po$ng any prepaym€"1,"]r1s: Ih^lctvgrnmsnt wlll use
      e1 or mv      Dr,o,wnsnts to r;;   ili" ,rniirrit of prtnctp* trr"t r 6we undei tris i.lote. ff I mEke a Partisl prtpayment' there
      ilffi;Jd;&;iti                      or in ths amount of my ,ironthly peyment_unless the Governmant agrees in vuriting to
                                   flil au,   *u                                                              and
      if,oiC6t6nS$Ip,"psymenb wtti fE appnea lo my hen in accordance with tha Govemment'E regulations
      iccsunrrng-fioseuuiei tn €fi6ct oil tho  datra of recslpt of the paym€nt
                                                                                                      note wlthoul my
      ASSIGNMENT OF NOTE. I undelstand and agrea that the Govemmenl may at any time aeslgn thie
                                                                                        of the note and ln such case
      oon6ent lf tha Govemment aaslgnt the nata t witt make my payments to the assignee
      thg lerm "Governmlnl" will mean thB aEelgnos'
                                                                                         to obtain sufficient credit
      oREDIT ELSEWHERE CERnFtcATloN. I certiry to the Governmentthat lam unable
                                                                                                   giving me this loan,
      frcm other sour"", ot.earonalr" r.ut r and termi for the purposs ror whlch the Govemment is
                                                                                                     wlll only                                   be
      usE CERTIFICATION- I certify to the Govemment that the tundr I am bonowing ftom the Government
      used for purpoies authorlzed bythe Governmenl
                                                                                                                    wilh thls loan is (1)
      LEASE OR SALE OF PROPERW. lf the propsrty canstructed, improved, purchased, or refinanced
                                        to p,rrchaie, (21 r6aseO or rsntgd without   option to purchate    ior  3 yeart of hnEar' or (3)
      leaeed or ranted with an option
      ls eold or title b othcrwis" *nr"VdO. votunfarny or involuntarlly,  the Glvemrncnt      may  tt its option   declare the entlre
                                                                                                                                pay sfr
      rii;ffig ;prH        balancc orfici*n    immediaiely   due and  payablc- lf thls hsppens,  I wlll hava   to lm,nedialely
      the entire loan.

      REQUTREMENT TO REF|NANeE WTH PRIVATE GREDIT. I agry to periodically
                                                                                                        provide thE Government wlth
      information tha Glovammeni         regursts 6bout my financiat  situatlon.  lf tha Governmeni       determlnes that I can gtt a loan
                                                                               e benk        a cradit  union, at reasonable rates and telms
      from a rBsponribla cooperaiiveiiprfuarc aedit        source,   such  aB            or
                                                                               will  apply  for and   accept  a loan [n a sufflcient amount to
      i;;    ffiil;ilfioe€s    ac'thts loan, ai the GovernmenlE   lequest,   I
       p;y tfiit;;rt" ft tr11. mtr requtrement dme rpt apply to aiy cosigner who signed thia notc pureuant to sectlon 602 of the
       houstng Act of 19{S in compensab for nry lack of reryment ebitity'
                                                                                                              granted in the form of
       suBstDy REPAYMENT AGREEMENT. I agrBe tO the repayment (recaPture) of subeldy
       payment esslstance under thl Governments regulatione'

          CREDIT SALE       To NoNpRoGHAM BoRRowER. The          provisions of the paragraphs entittcd'cre.dltElsewhere
                          ,,Requirement tc Refinancc with Private Credlr do not apply if this loEn ls da$eifled as a
          cirtm"rffon;;"fid
          nonprogram loan pursl,Ent lo sec{ton 502 of tha HousinE Ad of 1949'
                                                                                                                        I will br In delaull lf I am In
          DEFAULT. lf I dO not pay the lull amount of each monthly payment on thB date il iB dus,
                                                     rIl" a  *.Gn    notice   t6ltinghe    that if I do not  pay the overdue       ameunt by a certaln date'
          default the Government mov
                                             ".iJ
          th6 Govarnment may require mE tc immadlately                paythe     ful[amount    of  thc.unpald   P{ndp4,     all  th.e intereEt thet I ow6, 6nd
                    gharges.   lnterest will  ooniinut     to accrul'on     past  due  prlnclpal   qnd.lntcrget. Evan il' at a time when I am ln
          any late
                                                                                                            ln the precedlng ientence, the Govemment
          defau1, the Govcmrnent does not reguirE m6 to pay immectlaiely as desoibed
                                       aJio    iil'"rrr              at a  later  oau.   f the Govsrnmont      has regu]red me to lmmsdlately p8y ln
          wrri     n"r"  the right  to                   rn defiault
               "uidascribed above, th" Gor"rnment             will hsvc  the  right  to be  Pald  back  by-ma   for all of it3 costs and expenEeo ln
          full as
                                                                                                                                lnclude, for example,
                     thls promlseoiy nG to f'" extent not prohibittr, by spPllcable lew, Thote expenE6s
          "nfor"ing attomeY'r fees'
          raeeonable




                                                                 Nllorscuvg Y(Isfl                         gsll0?gzoc xvd ,L?:7I IU,t S00z/\z'/to
s80   a
       Case 3:18-cv-00656-DJH Document 1-1 Filed 10/05/18 Page 3 of 3 PageID #: 8


       i



                                                                                                                              Accqunt   *-
                                                                                                     glven b mt undor lhit nota will be
       NOTICES. Unless eppllcable law requlres a dilErent mothod. eny notlao that muat be
       gh,en by detivertng ri ir ov mirring lt Lynrtt   class  m3i! to me at the property addrass llsted  ebove or et e dlfi*.ni address if
                                                -differen-t
       igive ttie Govemirent a notl"" simy                  address. AgrV notice ihatrnuot.be given  to the Govemnrgnt will hc given by
                                                                                                   sarrl'ca                    gr{Dch
       maililgitbyfrstdasrrnaitr-ti"-eor"im€ntEt ugDA Rural-spudtllq^EaF{Lce.; c1o ,61t.to-t!er
       Ipxt,officA Box 66BBs. S,q,          y..}uts, Mo SBl         ,oratadifrrentaddmseiflrmglvottanotloaofthat
       dlfbrent addrsss,
                                                                                                                      b fully and
       oELtGATloNs oF pERsoNs UNDER THls NorE. lf more than one person signs thls note, eachperson
                                               promb$t        in thls nole, Includlng t!r?.q,totl?3    p:-U3  tullemount  olfed'
       ier.on"tty obligated lo keap atl of the         firoda
                                                                                                    -!         The GovErnment
       irnv pere6n *tb 13 a gurio[tor, surary, or 6ndors6r of thts nota is ako oEligatEd lo do lhese things,
       ;,ry;6;; ltE rlghrl-tmos $.ris notaagalNt s6ch pcrson under  lndlvHually fi egalnst sll ot w !o,ge{tq. Thle msans that any
                                                                          thls nole" the ler.n'Bontwe/'shall returlo each
       ffisf ||.;;, ua?quirsClopayail of *re amounts or*aS
        pelton slgnlng thE note.
                                                                                                              and nolica of
       WA1VERS. I and any other person who has obligaUons under this note walve tho richh of Prcstntrncni
       dEhonor. ,'presentmenf, .""ns the right b raqu-ira lha Govemment to demend paymenl of emountB due- "Notlcg of
                                                                                     persons that amounts due have not been paid.
       Otehonofl means the riEfrifo requfre tnle Goverirment to giv. noticf to other

       WARNIN€: Fallure to fully discloge accurate and trutfiful financial information in sonnection with my lorn
       gfpricatiJn may rusult tiinl termlnation of pmgiem eeshtanca cutYently belng recelved, 1n_d lhe denial of
       ilt'"'[      r.iJ*i;Akfi; under the Depa*menie Agriculture'r Debsrment rsguhtlone, 7 c'F.R. part 3017.


                                                             Sed
                                                                                                    Eorrowrr
                                       BeEEy   'f Shelton
                                                                                                                                        Ssal

                             Bsrowar                                                                Borower




       I                                   n      ,.
                                                       RECORD OB               AD-YA.$[CES
                                                              rr:::v:::::::::vr1ll1: :lllllllllly
                                                                  '                                                                      ,          ,,.,,,, J
                                                                                                                                                            ,l

                                        DATg                   AMOUNT                   D/\TE                        AMOUNT                  DATE
                   AMOUIIT
                                                        /t\    s                                       rt   (\   !t
                                                        /o1 e                                          rIAI (
       .?)s
       /1'tI                                           r10    \s                                        tt\ t
                                                         tl    n                                        to\      G
       /l\ lt
       /$ lt                                           (t2:t   f                                       'rO\      t
           f6l s                                       /t11    f                                       '20r      *
           ms                                          fl4)    S                                       2ll       s

                                                                                                     TOTAI             $




r80   tr                                                       NAOrS(rwg Yosn                         sGTr0tczog xvd             8t:rr rE{ g00z/lz/ro
      Case 3:18-cv-00656-DJH Document 1-2 Filed 10/05/18 Page 1 of 6 PageID #: 9




                                                                   itn*    ,uo.o'ttlo Uno Ffi fuHdinr Olrll                              Form Approvcd
      Forn RD l55Gl4 KY                                                                                                                  OMB No.05?5'01?2
      (Rc.r. 12.05)
                                                       United Statcs Dcpartmcnt ofAgriculture
                                                               Rural llburing Service

                                MORTGACI FOR IffiNTUCKY
                    "i'|"'il;i;o;-     -Johi-
      T}IISMoRTGAGE(.,Securityl$5truJnent..}isma*leorr-ii;ori1}9,2006IDIrcl
      rhemor{ga8,or     i$   Beti:y                        rri.f ar.d' husLcnd
                                                                 ;;i                     st   elron,             e                         '
                                                                                                                                        (,,Boilowc/).
                                                                                                                 scrvicc or.sucrlessor ugency'  unitttt
                                                                  of Amcrisn acting drrough rhc. rlu*rr rtousing
      Thrs sr,.r.urity rnrt,mcnr is Eitr:n to rhc Unitcrr.srorc5                                                     servicing ccntrr' unltcrl $mtcs
      srrrcs r)",0nm6^r or agrrcuiiure ("Len<tcC').
                                                         wLrosc     addrlsi;:.fii"i{ilili;;;;';i"        ct;i;Tizcd
      ;fi:#:il;ixft         .,ri.[. iii' ils-658 8e.'5' t' Louis' Missou rr 63 I 66'
                                                                                                                            (hcruin collccrlvcly crlled'Notc")
                                               rhe tbltorving prorrisrory *otcs-r,d/or.s$$uruption '}IAl*cmLtrts
                                                                                                              il,. n l a*ur. if not paid earticr' due and
       r3orolrcr rs inrrEbrr:d to Lcndsr undcr              rno *iii.i-ii""i.rJfor nrunrhry pq"irJi,ii.'":rit
       rvhich havc h:cn c$ccutcd o,rs.sum,;(t hy   Bo**rv*
       pol'nblo on thc mrrturity dt[e:
                                                           Princi$ql r\mounl                                  M$sdty])f,ls
       I&tcrdJnrrumetl                                                                                        oL /15 I Zr)3c:
      04/1c;/?ocb                                         $9U , I:C0 .0U

                                                                                                                            parugmph ? to protNct thc
                                                                                        t'*t' *ltr' rnri"*]i aawncca'unooundcr
       Thisscuunu|n$nlmoat*iurus{.oLundr:r.:.(a)thc-retn)mentolthedcblwide'rcDdtrythcNot*wlfiinElcst.arrdallrcncrvals"
       uttensiuns and mottiflcatio"i of th'; Notq
                                                        (b) tt't po'r-*J"i'oi:ji                                               thir Sccurity Insrrun'nr
                                                                                 'inlii        .orrnr'"u  -a  ogi."*cou
       propsrry corsrsd uy *rs se"LiryH;;:#i;ini ri.*"*i"*
                                                                                of Borrowsts
                                                                                                       grantcd ; thc Bonowcr by$c Lcndcrpursuanl to
                                                      payrnenl ,oisarrcc;ffil;6;tic}i         mnv   he
       unrl rhc Nole. &rd (d) lhe rcc{rgrrirc of uny
                                                                          ,lo* t o"uy monsnss. g;.f,;il il;;i; Lcndar'thc
                                                                                                                                    lollorvins dcscribctl
       {2 U.s.c. s$ t472(s) o, l4el# i;; ,r,,il l-rp"*. so.roirri
       p*p.iry hdtcd in thc Co,rnry of             ll e i g o I         , Stu1g of Kcnlucky




                                  ol 1 06 lla.rsiXto.l Conr--                                                     9e   rds t ott:t
          rvhich hasthc addrcsr                                                                                         tCitYl
                                                                lstrg3tl
                                                                (.R16PertY Addrass");
          Kentucky    4.0004            lzlPl


           See e.tto;he'.! rlescriPtioa                     .




                                                                                                                                               wtlzts lt dbPItYs a
           Ac"oW"iitht           Pyoottt',o*                        \er for rhit lqfDrmation ,ottritiii tt oslS.Otli,
                                                                                                                      'fhu *^, requtred to conP./,tc
                                                                                                                                          **^":
           li:!W{"v,X;r::,f:;
           this                       ls eittmatad to ;;;:;:'!r-,;l:;ii;::ii::,"':i#"H#{riii|,i::,|';;;iwxll::;:
                tn{ormation colkction ,:':,i:Ii,'if
                                                      aYsrssc " "'troitriiniiiri^itii^i","driieningthacolleetiondf tnfornation-
          'iilrr'i.ii'iiiiirtlrljcs,
                                  gatheringdN n?aintdtning thc dota ft0gdEtt' dnd comPw{tns
                                                                                              sM
                                                                                                 'YvLeweLB                                                  I
                                                                                                                                                     Pagq       of 5


                                                                                                                                  ---r Qtsr
                                                                              Hilt3lr "g')                                             F5-,",
c0o   E                                                           |{JuorsGuYE Y0sn                              g8Tr6?CZ0g XY,{ TZ:7T
                                                                                                                                                # rE{ S0Ad/lz/to
       Case 3:18-cv-00656-DJH Document 1-2 Filed 10/05/18 Page 2 of 6 PageID #: 10




                                                                                                                                      "tiIhi;
                                                                                                            and all easamentr' Upp$rtBnances'
                                                                                                                          iH"#'sffi
 *.fffillr*,Yffi
 #"W#S*JCf*,ffi  $:&#,'[$ffi*1[.T'lffi,ixffi ffrffi*'Ililfr$'$#'d,":ffi
                    S;lj-'#$m:J#ffi ilt'*l$tlxffi;Is$s$'$"l'di
         ;;;                      g:xy:'. is.laurrltrv sersEs or
                   cova{s*rs.,r*t Borowcr
         BORROryER C9yENANTS.$at
                                                                                      *: *';;J;;;iril'f
                                                                                    ;.*d"-gorrower ffi
                                                        :};1,.gll.5':1":}H,iri;,Hll#"#i.$r!ffi             *ffi
                                                                                                     darrantiand
                                                                                               oiil"*a
                                                                                                                                     ,



  ffifltt5;$igff.* ffi,1t#B,i',"ffiJ;,s'l'i:t?ffhi1'.1nn::lffjHJil;i;;iili;inc".
                                                                 ancl non-unifortt covelrants with
                                                                                                   limited
                                              uniform covenarLts I:'t-:11I":11 use
           TI{IS SECURIfi INSTRUMENT combines        lnstnrment covcring rcal proparly'
  varisrions by jurisdicricrn   ,;;ffiih?; ,iiiro*-it"uiiii;
           UNIFoRMCoVENANTS.BorrowcrandLendcrcovcnantandSgreg0sfollowl:


  ,-ii'[rinl*d*rffr*]i,illl"i]$,ifl i;,i,Ji,,*ti'mffi rl;ll"*rl':ltr:rff,}fu
                                                                                                   ri'''',..;";i
                                                                                                                                             !tr;
  };x1*"1{l:.1*#$['gfili]"!['fi$xi',illil't;5i;,*rvi'srru**'i"i            iiiit*l'"ti',S]ii,li6i!
  ffi#fl #Htffi#,i,li;ii;mv.*",1[,.,u.*li,lHrii:,i,ff{lllwi*{tJ{itnrtffi*'.-p
  rmui{.i,$ri#,iluitg,*rl:*'ffi **,*lifl rui:i'-Uru*$*qsil}!fi :i}tY.'.r,-tt$lt
  tlittt::lffixii:it''msrn"io**n             ,",'1.i]$ixi'.HfJiixl[';'}*;tlttlmn"#iffffilfi''.f;
                     dora orrd rcasonable cstimatc
   ;,i,trJ'ilti; ;};u.tcnt
   il;iiifiiiillx;-*,,
                             rr*,1*,,t      *1,$1 i3;HI    liiil';;ip,fi::,;;l.T,I;;,'ii'i'}:[[J'i!il]iiif1i"[ffifhi
   Uqliii'd*tfi#Ht#flrrh$iluti;ru['li,tikl'*i";nr;i:tm:lr{xf;iii#:iFi#'j}d.d
   l.cnder pays Borrolvcr rnten:s[ ?L' tl*-I:j::,3,i,-"I1[iiii.a"rr L"i.'u-t'
                                                                    ic.al esutc ro.r *i*lr:.Xffi,Y;Tuar.by#,ffi,fii.ffi.'."'j
                                                                                     reponing service.ure{,
                                                                                          ro"*                            oy,   I



   rcquirc ,orr,wer ro psy u      Jiiiir" charge.tbr,*    !ili&:"]



   I   ktlln*u:l*r,'";i$:;6l,tl-,r*$5r{1fiffii.:-,:*r,Lcndcr under                       sha,, prorn-prry.rr.,na .' Borrowcr
                                                                                                                                   anv
                                                                                                                           prior to the
                                                              prupiny.aier                       pargiruph   f,2' Lendcr'
       ;jji"J##ff111. thek;;;,
                                                                            sccetJrrtion
                                     shar.acquire 0,.*"1 tr,,
                                                                   ui r..noer * *o ii"ii ii iiciirTsitT",i or
                                                                                                               gare as a credit against
       nenuiririon oi sarc ot propeny, sha, apply *i   rffi,  il]i


       #*fi{$$dffiril*'**tttr*l
       "'''i'tfi;"i;i,ring' tg1l-*I':!$T#lLTffilli;"ii"ltilffi;iiii,,io
                                  eiirro1'f             ,*,3f                                                      rents, if unv' Bonowcr sharl-pav

                                        l;:,t*t;+,U11lt*;*imf
       U:rr,+'#,,**r;'sv-'ffi
       iiiiirry 1."iqc_ r".''
       p'**{t' lf Borrowcr                B:l;m t-,
                                mExes mr:t=
                              T*"[H[1S                                  -                          imf*r-*J,**.tffi iti
        DtYmcnF.                                             .-.   i'         , --.   ^...- .-,. cm.rir' rf itnrmcnt unless Lendcr       has agrcod in

        'ffi,r*itiili}1e,"'r-m#i*n*$f$+*fr:u-g*#E$.ffi,*.pili*iff
        Xis*tJ9['#'fitf'lll,i:'T.sf'l?"!fi1:il'"''i"""''"
                                                                            m;pi;v*il"***l**::l'f#i*.
        "rEff#;,irlifGi-i^i I'r-uii.*r,;"rr-rnay "rt"ia iiiiliii'iri.iifii,S.i*iry  rnstrument, Lendcr nrrv g
                                                                                                                                               ffi
                                                                                                                                     Borrorvqr s no,c6

                                                                                                                                    page20f6


                                                                                                                                    ?81
                                                                                                                                    oka
1,00   E                                                 \TSOJS0uVS V(Sl1                              8CrI6?rZ0C         XVd,      ZZ:tT IUd 000e/Tz/t0
       Case 3:18-cv-00656-DJH Document 1-2 Filed 10/05/18 Page 3 of 6 PageID #: 11




 identitylnsthglicn.Botrowershallratis8thelienortakooneormoreof*reactionssctforthabovcwithintcn(10)daysof
 Orc   giving of noricc.

        Bonower shrrt p.r,o        jf,"fJI:iflJtr   llif$llflffitr Yrls1,"#Eiffi,ii                      ffr1""-*r'I"iig.}'rxlH,'.:':i!3.,J;



 #l.-*:'.:*-w'xg$+i:Nn*$'mlult'$l?t*Hitt1fl
 notiar irr flooding for      w                                                                                    {i:ir*tuffi

 H$$i
 lii1ffi*'#ii$',"1ffin*i***i"                                                                                                    (.+'
                                                                                           r-endcrs itcuritv i, i'Jii''iiil'i'ia
                                                      "-r:,:i,T[liillix,iilf.liffi'ini il*r'd'irrJ      iniunnceonroceedsdutr ue
  ll:,ifi[;ii,r*f:t ilru;,**]                       fll,lifil?meJ'    sc",i,ity',,o,rtd*[i



  H*-tH$r*;ti$"$#trfl
          or
  restorc th8 ProPcrry
                           $*u,tt*ffi
                              ro
                                      l.r-i**ir##iltii{ffi #ms
  fll'"$j[J$iq-$i.p]t:*h"yg*gf:                    nrincinat;!a-rr*m*fi;
                                                               in rvrirrng; any oqgliqtlgn or proceeds
                                                                                                       to



  ?,,4fr,ffi'$,




       Bctrrow.t shall comPlY
       'q"-li.t*lil1r';Hl#liil;rtrn#,Hr'ilx*lbxffiffi$$ffiffiffi
                           Sccurrty tttstrument' or thele--




       **uffi*
            in-iiit-
       "o*ointO'
       ih#"v,gi#s'ffi*3;               up'm';:l;s$              l::   $JJ:lffs:"fl '"'i


                                                                                                  {t**,i+"r**.:ffiu,
                                       itshail-sppersroLcnderrharBo.owcrffiIffi!S#j}"eftq[*'f,flfli]i
       tilf:r'ffi'n**rrime
                o, p'l'ate
       coop(rarlve
                           "Jiilio*c"'
                                        8t reosonible       snd
                                                   in su{Iicicnt
                                                        toaa
                                                                 for
                                                                 ratcs      tcrms      loa
                                                                            amorrnt to pa:
       l.endo/s rcquest'   npptv?Jiliti?Jiiii'ctr                                                                                       sha* give
        tull.                                                            cntrics upon        antl lnspr:ctions.of thc.pr-oporty. Lcndcr
                g. lnspcdt'n. .rJUder   o1 its sgent-may,mahc rc*sonabrc



        ::l**ffi           }fill;ffrfr,mmr;*:ttiiffi                     Tr+f   :ffi ;qi*$i]idn{:lf ;:.*rffi i:r,;'silr
                                                                                                                             Page 3   of6




c0o   E                                                    Nrlors(ntYfl vcsll                        s0Tr6ttz0t xvd        cz:rI      lu,d s0al,/lz/ttt
      Case 3:18-cv-00656-DJH Document 1-2 Filed 10/05/18 Page 4 of 6 PageID #: 12




        p*1* In    of a tour *Hr'lt'"IJ:I8-Hd1;
 "$},1$,igryitd#fi
 qheu$ o$a         3o
                                   thc cvent
                                                                                       BH:*inll"Hiltl;il""fr"1fliffis^'l'i
                                                ,**ffiHd4&Yn1.,r*t*,n:::tt**ltu**m*"*nu**
                                                                                                                                       P.'f':
 H,Xlr;&:,#:,'i.J,i['{tii''t'Hl'$*iffi:':.**tf#*[r:ii.li.WtLn!:[i*::'f,fi*r]#
 ,iG oii*  F**, ,*,,fii1},ffffigitrffi.ifi'.ffi;Hi',S,i:,tfi*;iir?$iq! !iii$'$'l"H*lllff'rt!
     p'rpcrty in rihich the.fajr,markt't
  of rtrs                                         YalI:,":JX'l:''.1Ii1l5#;;itil;;-oiiltisi ogrecr,rsnumeni"whutr,er
                                                                             in writing or unlcss
                                                                                  bv il';ildrir                                               o,
  ::rffir,lt5ffi**[#mll;i}x.:nm*']Jiii*?1Tiffl,iil3;;,;;
            rt'c then due'
  nbi thc sum*

  ,-#r.ri"Frf lrtff;5g*|r*.wn{';mfl,s.flljifilpf lqdi,rld-jiffi ,$iflqgffi'jt',;
  r6m::1,ff$:lry,trHfiff$#lli $,iff;ffith*ui".ii'r,i.tlfjlrlii3lffil*"i','#'ff.1.flfi ll
  trXffiSHJf:i#il,i:'H*:;*l'***lii;;Hl'#l;.. n.,; waiver Lxrensiont*"aer       or rhc dmc ror pavment or
                                                                                     to 0oruwcr and utv
                         *-n]i sii"rcl fii tnTr'sii,riltv-t*rrurt"ii'cr;ito ui                        rn
  modiflcation of omonizorio]r*';i"ir.,J                     * I{rriii ir,'l-fii6iriw;iir'r   orifinat l}orr6wer or Bonowccg     succcssors
  succcssor in intcrest        eJ;;i;, iiiirinili
                                    "p.ro,..
  ii.-,ii u-,,0;;;,,*ifi'ffiilt1'{";E{siful1ii1frUtf,l!';.9;ili"H'6;litifl$..fffffiliLf
                            "r                                                                                                        i}iti
   nl-q+mti#;iftr.iir*.i*l*ffi,-lffi                                                          #,*ffi H:rolff I;
      iffit,i'flTi'friii*li"i'{t'f.rii-r
                             Propcnv
                            the             under thc tcrms
      ffi;r,;$; i"i"icst'i" r'il#5,ill'r,i'ii'i (") i.;il ittai i*n.cr   ano anv .thcr Borrowcr rno) ugree to ex
      sccurcd bv this Sacuriry                                                              tii it'td t'i(jic ifirtrout thsr Bonowcci contsnt'
      or mak$ niry accommortuiiir-n-s wirrr rc"rrl g,r*.irdl';ffiil1*aur-iry-i"ntr**Jni
                                                                            iiy,iiiiv-ir,liffiJiii    ilaii  i* qi"'      bv dcliverinr it or bv
            rs.Noricca. Any notice ro Bo-nrowcr p,u"ii.ir"io?'i'"-.iiii

      i,H,b#i"ffiiny.-$rl*.r*ffi{I}*,,ur*H*tH',i:
      iiiidlti'i'oii,irttiisecurity tnstrumurr( shull bc dc'
                                                                                                                      :ilHl$lfrlif#*
      iiitin+"egnt'rnrns                                                         trc
                              Law; -ricvcrabirity. 11ll,srccuriv rnsuumant:lrarr      ffiffffirfl [|;*lffi,llJi'dl'Srt"!'ffi
                                                                                                                 p'o-tiifi:'i;iil;;;;t'h"
      l5i;lifi,';i,X1'J1y,::lig;f*U";;il;*.;6qi''1l;3i!lty'liffi;,r"-!i;iiiii"e
                                                 and thc Noti'lJ?lii"fio19     u" r.*.ri[ri--r-'trli'itorrurieht,shnll be subjectto
                                                                                                                           All
                                                                                                                                       the
                                                                                                                               powc* lnd
      brovisions  of  this secur'iry'in,it,umen,                                   *iiiiiie  i^p#ii     proui'ions hercof'
               rcguratiorrs ,rr..lil"'iinl"t" ii niirp;esJilffi;;i
      .prcscnr                                                       iriJniistcnt
                                                                                                   aon;,]:':"'and uhd rigils ond
      l$1tiT,,,tsT,11ii,l1l:*1"'#r.x:lrfr":;ils-TJl*XJltif*.il-i,i:[iHffi:'f
                       copy. Borrolrvcr acxnowLrrl;'il.i'liibi.nc ciniltmsa
                                                                            copy of tlre Note and of this securilv
            15.   Borrower,s

       l*tiiti*rl.:s,H.T.?pfiHfi';tffi"#];*',Xf*;ff?i1i,ie{fillil;#'ffi31ffi{Hiy(;lgii"{.fi:il
       It ls lcgcd for t ttrm.g                 is-ror a naturrt ;;;;tilirho-rir-Lendcr's prior
                                                                                                wrlnen consem'
       int*e$ in Bofio\r.cr ,s'sord'oi'transfcrred and dorro*cr                                    sr"curirv t*t*\"{'oo*tnc.!
                                                   po1-i,-niin ri.,-u of ail "ms lecur'''t bv fhis
       Lcnder may, at its oprior;-rc-q;it:ift;i[i: inrond"i'to'sJi';;;iii-Att                   sny part of h atd                       r-e1d.e5;
                                                                                 Fioperw    ot
           l?. Nonr,scflm,ngilori. lf Bonower

       ruUntry-lll$**.t'm-**Nr'. tl'*x.H-t*
       cnmnlv witlr or dtempl
       t*diiap, age or frmilial status'
       ,#h"ri",.1lx,nuTmi:ri}i"[il!fi,ffi,T3lti:{E*ll'*:x:ll"x"}:*t.ig.}*#,!*i*fi
       ffi X,ffl *t[tlit,f-m*x{h,*{t*l"i.$s,,*1'l,'+ffi ,';#]r}i#riffi*ffiiffi

soo   E                                                      NAOI.S(UVS V(ISO                       gcrI0?ceo9 xvc         ?z:rr Iud 9002/lz/t0
     Case 3:18-cv-00656-DJH Document 1-2 Filed 10/05/18 Page 5 of 6 PageID #: 13




                                                         grecs to &e tcrms and coycnants containcd ln pagcs
                                                            *rrd                                                              I   through 6 of thls
      By sl6*lN6 BEl,oW, Bonewar                  eocepts
securiry lnstnrmcnt    *d   iri   ;'y;#;-;;u't-.0'ui$.toJ* and rccorded qith thlr sccuritv ttl'elruncnt
                                                                                                                              [tsEAt]
                                                                       Eetry        o

                                                                                                            Earrclrcr
 STATTi OF KENTTJCKY
                                                              $i:                       ACKNOWLEDGMENT
 COUNTY 09
               -..
                     Nel    irt'r
      Beforenre,Thnfl.g,-E-,          r.- TJnr:rrt .                                 aNotsryPublicintrndforthcCounD'of            NaLso;'
                                                  personallyappcanrl.$pt::t-*Lgi[i],.g:-ti!--&.-JSitjt-S,Ee!                      ior' '
 Ry Srrte 3!__LS_ISS-,
 .I@,.-.*whoacknowlcdgedlhatt,he)i'.-executcdtheforegoing
                      day ofi!g'ji.[*        .-,           o$ .t-h-e.i.r-.. free act and decd'
 ;ffi                                            -2O0f,--
                                                    .'.
                   -:--        19. tlt  . dryot* ..     + **?.9-Q-0-'
;=li.'i'"':
 "-tiifrrtesg*rr,#icnaofttcialscatrhl.s
lsDlLJ _-            ;            .                                                      C***L[fuon                        NouryPubrrc

\,         ' -              i                                                                                              MycommissionexPircs

                       '' "A('n7
                                                        PREPARER'.'            .TATEMENT
                              u,as droftcd   by   thc olTice iiirii-c-e"i*r cou,rsci orrnc uniled sratcs Depannrcn( of ASricul(ura. and
 Thc tonn  of this in'trumcnt
                                       i-f"r-'rir was lnscncd hy or unrJer tha dirsc(ion
                              tp;iliii'tt                                                      n''
 the matcrial in the blank                                                                   .,         a
     rll-gg3g*A.J.qN.ig-                                                            'd"'*4"6/ {N,-@-
                                                                                                                        (signamre)

     i03
                       lNomel
           lSaet-Ete2bi$-Lqg'se'f [33331'r." Barrist*rr::, . f,Y                                      Jr0i]Q/*--              -
                                      Ulldrtssl
                                                            RECORDER'S CERTIFICA'TE

 STATE OFKENTUCKY

 coLrNrY     or        Nqlsgtr*

  r. PhilliF-.E-:-Jfij-E!iL5-U--"Clerkol'thcCountyCounforthcCountyafors's*id'docertirytfiatthc
  forcgoing mortgegc wss on           *.      *"'"d[6_
                                                t fl---       -
                                                                  dav of   Np.E-J"L--' ' 2'06- '-'                                       dul)r
  lodgcd for rscofll                  ;4:Oa                   *n"r.rp*      th, samc, with rhc foregoing and thlr ccrtificlte' hsve been
  recorded in my offlce-
                       -
       Ciivcnunderrnyhand             thi$ " lt-,."dayofJar11                             -,,*,j1S0S=,.-'
                                                                                                  S

                                                                                                                              D,C,
                                                                                                                        "_.



                                                                                                                                  Pagc 6   of6




Loow                                                               Nt[0rs(Iwg Yqsn                       08rr6v8z0f rt-d          ce,rr Iud so07/T?/v0
      Case 3:18-cv-00656-DJH Document 1-2 Filed 10/05/18 Page 6 of 6 PageID #: 14




                                 ATTACHMENT TO MORTGAGE
                         BETTY J, SHELTON, UNIvIARRIED, MORTGAGOR
                          UNITED STATES OF AMERICA, MORTGAGEE

                                           Lcgnl Description

            Bcing Lot 315 of Cottage Grove Estates. Phase VII, as shown on Plat of sarnc recoded in
            plat Cabinct 6, Slot 149, in the OfEce of the Clerk of Nolson County, Kerrtucky.

            Being thc samc property to which Botty J. Shelton, married, acquired title from SHARON
            EALLARD, INC., a Kentuclry corporatton, dated April 19, 2006, and recodcd irr Decd
            Book __,       Pagc _          in the Nelson County Corrrt Clerk's Officc.
                                                                                      .:.D f l.,
                                                                                         h\y5
                                                                                         U{\
                                                                                             r
                                                                                       {
                                                                                         /4)




                                                                                             hc
                                                                                             t5
                                                                                             c*
                                                                                             EB
                                                                                             b
                                                                                             -,
                                                                                             !a
                                                                                             rg
                                                                                             t

                                                                                             G'
                                                                                             r\t




080   tr                                  NAOISCuvf, YCSi'I            08II6?C809 XY.{     87:tr IEg g00z/lz/?0
      Case 3:18-cv-00656-DJH Document 1-3 Filed 10/05/18 Page 1 of 1 PageID #: 15




                                                                                                                                         trorBApFroved
           Fm      I(D 3550-12                                                                                                           OMts No' 0575"0172
           (ttrv.8,00)                                            Unitad Sffies DopattE€Et ol"Apiculturu
                                                                            Brrat Housing Scrvrce                                  Aecount      +IF
                                             SUBSIDY REPAYMEI\TT AGREEMENT
                                        ofsigo*i.qaororrg'ry(42u'$"el{f{*Lurbri6,tcciYodiarc6,dssswithalqnuadar
                                    *o or-ifri h ..pffiil ; e' 6t;';i'P"; r:ii ttcp*irior u rrmecqmcr
           t, A**qrricrlnndrr*ctlor321                                                                oflhc *curi$
           rgrdm JOt of rlo uon fuf
           ffiff. ffitJ"Jdt                     ia1'-em'* uctuoa rr aulEi4vsrdr               thlo agr*cuen'l'


           2. Whralfril!ooo@Frortins{irtitlctopyloas,rr*:astsrcbduc'lftlGl,!.nrtqrolhi$l'bcplyitlblwirhrottr*fcrofiitlc

           f;
            rdnascitu rlrc Prufu'gorY no                                          ftDr afsettlrta€oL
            ffii;;rrurl,[r uo aipornca 2l% lf Frid [u&ll                     nr



            3.lLikfiprtscott|mcofinlli''lrsb3i&,sgq,.ooq.0&---1.s*qm$*{rl,flttralHouringSorvko(RtlS)}ous
                                                              - i.arff--                cqualsmv/orusishrlcquttv
            s3!t*rg-Q,-a.s--                                                            -
            S    2-
                         ---:il;aii;ffi;Tffitt'*
               so.,.0g--:.      Til"umo*to4ool,                                                                  oe*'artnvalwa*dt{crnrlncdby
            nfimt-t,q"n, t',m ourfl vrlue'                                                  -Z,f,ffi
                                                                                                  -="=?-
                                                                                            nccaFrrleusnotbsilglta.(lhctmoulttob$ttcsFhr'db
            4. tfs,,t!il,*Nr!$srb,.ctbfisaprofi,orifelltroan*srilicqtt
                                                                                            oPto loens bclryF 4
            comprneduocotdl*g!o'bcfrfi;ffim;;.oi"r4"rydr-*ofiororsrbjcarcrccrptort.tnrtrrcbciogPatdbyrhcbalrnccof
                             g,c                aacrr.inc rt. p*otnirut;J"dl"g b"6cc of
                                                rfiJit"y'i6i'o
            rlt opor hauo. rvfuUpry
                                                                                  Avetagc inisrest rarE,aid
                               montl$
                               lorn                                                  2-1       3-l        4-1

                               outstanding
                                                                        .50          -50        .ro       .4        .32            ,u .ll
                                 0-J9                         .50
                                                                                                .4'       ,42                      -21 .11
                                60 . ll9                      .50       -s0          .50
                                                                                                .rt8      .40
                                                                                                                    .31
                                                                                                                                   20 .,10
                               120 - 1?9                      .50       .s0          .50
                                                                                                          .36
                                                                                                                    -30
                                                                                                                                   ,t8 .09
                               180 . 239                                .50          .tlg       .42                 26
                                                              .50
                                                                        .50          ,46        .38       ,33       .24            .11 .u9
                               244 - Zv)                      .50
                                                                                                          .29                      -I4 ,00
                               300 .359                                 ,+5           .40       -34                 .21

                                     e q'
                                                              .50
                                                               -17      .40           -36       .31        23       .I9            .r3 .0t
                               360

                6. CslcdEthg RcsrPt[Irc
                           Malrcet valuc (at dta t'tas of    tanrfct or ebgadonmot)

                   I.ESS
                           Prlnrlicas.
                           RIIS bslsscg
                           Rssonablo closhg cortt'
                           gdsEIP0I     rldrctio! !l toli t!tq,
                           O"gi;ol            (scc Pr"ag$irb 3)
                           cdfu iairo'*-arir
                                 "q"itY              (rac ? CFRpart 3550)'

                      F"Qlr,,Ls
                      -'---ll,-pr.ci"tioavaltc'    (Eth'rc i3 a positive vrluc' contlnua)
                      TIMES
                          Jorgntegc !n puragraph        4   (ifrpplicablc)
                            nerccnrrgr io PanEnPh 5' rad
                            ron .Iltswi;l*i""r                 *+"*y Oo0% - perccntagc b ptegrrph 3)'
                      EQUALS                                                            duc Equol8 thc IEEscr ofthis frgruc   or
                            vrlur nonrci:irdon iubjBs{lo r0sapturE ltrcaptllt
                            rbc .rnitnt oe subsldY rceivcd'

                                                                 wiih rhlr iErcalacfl
                 Borou,cr agrce: to pny rErnpturc itl rccordgrcc

                                                                                                                          04       -1.9-2 006




                  ift'l,,i,Z,h.,boJe,,*-ng^*i#];;J;i,gr,.,,J!8d',r.offiG,:;;;;1;i";;;;i;;sl,el,,,&ii*1ii,qradm**{qrdrc*lctirtf
                  lnlinclon.

                                                                                             .,ffL
                                                                  TXHIBIT
sro   @                                                              Ni[0r6cw6        Y(ISn                      ssrr0rczos xvd 86:?r rud s00d/12/10
         Case 3:18-cv-00656-DJH Document 1-4 Filed 10/05/18 Page 1 of 1 PageID #: 16




    nrc iveo
             Nix
             e
                                      &srxtrcrrfiilit$ffixlirr




t. paul F. Rovcc. R.rbu'r of Vitrl S|..isdcr. hcrby ccrtify rhis ro bc e tiuc urd correcr copy of rhc ccni0crtc of birtb, dcrrb, rnrriagc or divorcc of rlrc pcrton
rircrein
rhcrein  o.*i. *C
riir.il nemcd.       6rt
                 rnd &rt  Or oirinrl
                     frrr ths
                          Os           ocrtificrc iilt
                              otgin l cGrtiffcre
                              orlrinrt ocrtaficlt! ir lrlllttcrao
                                                       rtgirtcrcd utds loa
                                                                  undr
                                                       rtlirtcrcd ulrclt tba luc
                                                                             6lc nuotba
                                                                                 nul,l0cr rhorn. In
                                                                                 nuorbcr drom.
                                                                                          5n        rc*irptxlhraof I lrw tocrqpt}to
                                                                                                 ln rcrdryilry{hrcof     bcqtrllo ntE  -"rih4 .y
                                                                                                                                    S}sibc{   my neme utd   caqqJ lhc
                                                                                                                                                       urd causcd
                                                                                                                                                              ,-L-
ffi:H;1ffii#H[:J}V,fr;"d;;;;;iExca;r*,"do''.rcmuctyrtir------ aryot-Als$j,iAll-irt
officirl !G8l otocp{hcc of vrlt surirdcr o uo afixcd er Fnnldorr' lcmucky thir                                                                                11-       .


                                                                                                                                                   -.?n
                                                                        NOv?1?013
                                              RECEIVED
                                                                                 f;XHIBIT "D,,
Case 3:18-cv-00656-DJH Document 1-5 Filed 10/05/18 Page 1 of 1 PageID #: 17




Llltglz0t? I3:03                          2707652634                                           IJSDA RLNAL                                                            PAGE 03/13



      FglriDGD.r,                                                                                                                                     ToffirPPnorEo
      6rv.f-S,                                                                                                                                        olc   1{o.   o8?lalfta


         UNMO STATES DEPARTMEHT                            OF AGRICUL?URE
                             RURAL                       BERVICE
                                          '{OUS'NG
                         AlSUUPltOxlCREEXEtn
                          3TilGLE FAIIILYHOUSIXO



         ntb^lGlt..rldoHt  Iovcnber I 9 r 2 01 I!.iE!'l0ltlrdodslerctmot,fi&aoIHE$'li hr.t
  Hordne    g.rvEr,lbatc6narr.llbmr(lr.nhcdHrtE€,orlnnrGn0lrd lohn   9.--Shelton       ..-
  (h6.dn conrd     [r   8o!rrr"      r   Lrrl'tap], r+tor ntlllrtr str}u         b:   lOi      llrrx{ i }nn         t1fitrl      - Iarla}^-n                  - tlY            ao00 6

         T,|!   Gnvllrrr!{    Ir   lrt   h&otar trut            d Or tlEdrg 4bt       hlEl,il{r
                                                                                               {OlC   d.ur, rlfti   ln{rumqf b ca,rt,        by   llJ fpfry Eoftrt            ln
          ilgI    eon                                anu,sra.d (EP!q1EY                                    ,uraJlnt b rr.     EhitB GdV hltltltittll
  Ty!.d D?!i                 Dr!.              o7trlt             ltrbnt{        frp.dScutly            Ort             O{llG.   rrlicrr          EEkNsrrlr             Pro.
  llrhrmnt                   Erroubd           hrY{Et             RE              ltErficnt             Brerld          hdd                       liamdllr              llr
  ?roa. Not                   4-19-                 90. 50( 5.75 RE                     tlte.            4-t 9-0         NcIson                       73t               493
                                                                                                                        goEnty
                                                                                                                        Court          CLe 'lc




 lF oqlddalClon     d0n oglarufbn dO|. h(ffirBi G hard{                     glUt lded   srd   !r   Oolimrrrri| tpnrrnl b hlr      srmE        r an0   ded o!,Gyrrr
 a, rrD  sqfiy    .oNoqt. I silaclblc, I rat E€r, 6 hild{r:
                                        19


 t,   frl.Ua1a,6silaml,!hdrtirdrcrfiroonedblrtorthcrbovrdcdtra*btamt!.onluhs&.[Irrbqr                                                      (cfic{t onlyqla}
          Es.ltr raE udE tt!r: oa
         ONo.e          r,td bttttr urltl sn lnE!.l.tad                                                                 ' rrrrt I                                       loar
  emum,fioglrtlpatsrn              d                                                                                                                                   dtrl
  (t                                           ),   dfi rh.ltr. hrblh.r{    ot   Effipd .tld hErrtd        3                                               du! dl
                                                       .rfirl                                 lhrcathrmha                                             detirtrEfihu{sl
  uEprttoldsra htlril.,lnroy   p.E,arDryttr.ifrnl}.llt$$ilrtChrililmlrhlc.rfigEridarrdlEsy,trndpfisfirr.d.Ibrfrr.
  .rdE}rbh                                                                  )rsr{rqn n d0tr of lrlAi,rrorEt, tffinar ff
 cr(,qrtlcrrratltr!| nt asodnEar,l[t r0EETrqsEll'r,             a/aE/&r!ttlrlrrenurrsibrlalr!.dncrFrortcly.t$rtBb
                                                                e, aE/&r !t tht rcnurt3i brtalr !.dncr fonCf, .tfo'lgd I rEy
 rli Frircrrd     htrndb Ge oorcttnrnt on lrcr0rnt nsGd h.r*r.
              'ld
  2, PrlrnantfcrF,lrdFl &rd htdEagd or rpil.d h rtailbrt                   rrrt aGrlIlB pm6ri rt crEl q| !r 6rL of            d uu
  ,.FnFlb, t Bufirrya 9rriler( h.l llq De.fr r!e!lrr, ry otr rn            dh n h|trl3 aE, Bo|Iwdn py e totc cnulpol   'rosC
    ,_             ., ,_ &.0                *otGaor*ulrryrrrd
 !. trfurgr*lrrd*{r!(,s.c{tyhfttfiqtf llso0f rn'l'drhaqtftil{ecnofiadlgclrrn&5h!!rt$r6
                                                                         s r! noflla B{!!r{ n&5h !!ttsr6 (|d tfi& dtd 8flrr*er
 tsrrtlrrtr.tuul|r*md.grEqEndrfi&dc.rrrlgte]rrlB,rfifinlfr6hril0ruftsrr0rlctst*hirtEq$l
                                                                         imd rmd!ryt,h t*i ruftsrr0rlcr,s lt*ha tts !, |B llutr'r
                                                                                                                          lriugtr
 Sorurr lS ma, ttm 8r ct [E c0l $cltf cr pl'EEri oUiF.] 8drfiat dts b D porDrdly latt S tr Goilntrtlil lcr Uro tlgrryamt d
 ltco$f0ctr*mcdtrarIl, tlo${tlrl{Jndhodna*lor{nsmObrei&rrfrtt56ttrtilVsr1rerrraOca6cd@laaininarU,
 { fr!, fu,tbn d tlr *tt c lus{f bblrI'Ltu *ldl ilqn cl Oa ilu Bown-r ooslpy thr oovrnnzl ttlaE 6 O@ or rdlr.nGi tf rrEt l?r
 fiil -rart thrt fit alty b tcn[tur by ! rur.F{lfr{tr ssr&to'
 t TraryrmraFrnr.rbF!!.rrillg|t0drro,llr Govrnrrntnirbtlfif,rtfcau!rb3$*hr..tEthett Hrrl'rtrrrrE!.ndrona
 lr.ltc,:
  UHrEO STATES *AMERICA
            HOIJST{(t
 0p
 I0cr
 Dil. roqesqEt 19. zolS                      (Bdrffir)
 .r{l'# 430 grortro&n Likt *ond. ste. Loo
        LI{.zrbs(hto{,n . Xiit,ttrtgky {4701(cos6n ri
       f!66{lnf &lbl$araA lp&tc&r! At{ ol l9}tr ro p.rEr}EEquhod b rr|Fo{trr6lh.deof&rt(rtd,*rrlqr itd$r.irrdtItOU!llrrml
       rsDF.Tt vt[dqMtconrollsoEailDElfuurrimcotlstnb$?tOl7[?taftlt$indtoteqh$irinllil.riqicolbrlonLdiild
       orrear trrltcr!r Gro* ttsbdhtlnth formdcrinrt*rxltl*illtt*rgt*rtrri&arsnd,ratldmad n&rgnhr&.rbfidcr.
                        ad                                -

                                                                        'HffiIBTT "8"
                      Case 3:18-cv-00656-DJH Document 1-6 Filed 10/05/18 Page 1 of 1 PageID #: 18


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            JOHN SHELTON, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             NELSON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $124,329.80                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

10/5/2018                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 3:18-cv-00656-DJH Document 1-7 Filed 10/05/18 Page 1 of 2 PageID #: 19




                               United States District Court
                     WESTERN                         DISTRICT OF                  KENTUCKY_____________
                                                  AT LOUISVILLE


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:       3:18-cv-656-DJH

                         v.

        John Shelton, et al.


        TO:     (Name & Address of Defendant)

                JOHN SHELTON, individually
                and as heir of Betty Jo Shelton
                106 Hamilton Court
                Bardstown, Kentucky 40004

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                         William F. Campbell
                         Katherine A. Bell
                         Assistant U.S. Attorneys
                         United States Attorney's Office
                         717 West Broadway
                         Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
         Case 3:18-cv-00656-DJH Document 1-7 Filed 10/05/18 Page 2 of 2 PageID #: 20

3:18-cv-656-DJH


                                                   RETURN OF SERVICE

                                                                  1       Date
         Service of the Summons and Complaint was made by me
         Name of Server (Print)                                           Title

               Check one box below to indicate method of service



     ☐         Served personally upon the defendant. Place where served:
               ______________________________________________________________________________________


     ☐         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
     and
               discretion then residing therein. Name of person with whom the summons and complaint were left:
               ______________________________________________________________________________________
               ______________________________________________________________________________________


     ☐         Returned unexecuted:
               ______________________________________________________________________________________
               ______________________________________________________________________________________
               ______________________________________________________________________________________


     ☐         Other (specify):
               ______________________________________________________________________________________
               ______________________________________________________________________________________
               ______________________________________________________________________________________



                                                 STATEMENT OF SERVICE FEES

         Travel N/A                                Services                                       Total

                                                    DECLARATION OF SERVER

             I declare under penalty of perjury under the laws of the United States of America that the
     foregoing information contained in the Return of Service of Service Fees is true and correct.


     Executed on         __________________________                         _______________________________________
                         Date                                               Signature of Server




     1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
